Order issued January         ,2013




                                           In The
                                Court of
                               Wintrier of                at alla
                                     No. 05-12-01608-CV


                                MIKE JABARY, Appellant

                                             V.

                           CITY OF ALLEN, ET AL., Appellee


                                         ORDER

       We GRANT-appellant’ s December 28, 2012 motion for an extension of time to file a notice

of appeal. The notice of appeal f’fled by appellant on November 29, 2012 is deemed timely for

jurisdictional purposes.

        We DENY appellee’s December 14, 2012 motion to dismiss the appeal.